Citation Nr: 9918313	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that the issue of entitlement to a 
compensable rating for a left wrist disability was initially 
included in the veteran's appeal; however, an increased 
rating was granted in an August 1998 rating decision .  In a 
statement dated in March 1999, the veteran expressed 
satisfaction with that evaluation and withdrew the appeal 
regarding an increased rating for the left wrist disability.  


FINDING OF FACT

The veteran's claim for service connection for bilateral pes 
planus is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral pes 
planus is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his pre-existing pes planus was 
aggravated by service.  He claims that he did not have foot 
problems before joining the military and he had no idea he 
had an arch problem until he went for treatment of painful 
feet during service.  He claims that the slight foot problem 
he had prior to service was made worse by the physical 
training in service.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
addition, service connection may be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The service medical records show that at the time of 
enlistment in February 1991, the veteran had "moderate" pes 
planus which was asymptomatic and the veteran reported no 
history of foot trouble.  During service, in July 1993, the 
veteran complained of pain in his feet.  It was noted that 
the veteran had pes planus.  The diagnosis was plantar 
fasciitis.  A week later, the veteran reported that his feet 
felt better and the diagnosis was resolving plantar fasciitis 
bilateral.  The veteran was advised to get arch supports and 
heel pads to help support his arches and decrease discomfort.  
In October 1994, the veteran complained of foot pain and the 
diagnosis was possible stress fracture of the first 
metatarsal.  In the report of medical history completed in 
connection with his examination for separation examination in 
January 1995, the veteran responded affirmatively to the 
question of whether he currently had or had ever had foot 
trouble.  He was noted to have a history of pes planus.  The 
examination for separation disclosed that the veteran's feet 
were normal.

A VA examination in October 1995 disclosed that the veteran 
had pes planus that was uncorrectable to standing, squatting, 
supination, pronation or raising on his heels or toes.  The 
veteran had normal function of the feet with a normal gait, 
and no secondary skin or vascular changes.  The diagnosis was 
bilateral pes planus with plantar foot pain by history.  

A VA examination in February 1996 revealed that the veteran 
ambulated normally and had flat feet with "lost arches."  
The diagnosis was bilateral pes planus. 

A VA examination in January 1999 demonstrated that all 
motions of the feet were consistent with flat-feet deformity.  
Ranges of motions of the feet were normal with no pain and 
his gait was normal.  There were no functional limitations.  
Slight callosities were seen on the first interphalangeal 
joint, which was consistent with pronation, typical of flat-
foot deformity.  The examiner noted her opinion that the 
veteran had a congenital flat-foot deformity and the pain he 
experienced after standing for a while was normal due to his 
congenital condition.  The examiner further opined that she 
did not believe that the marching had anything to do with the 
veteran's current foot deformity.

The reflects that the veteran's pes planus pre-existed 
service, as evidenced by the notation of that disorder on the 
enlistment examination.  There is no competent evidence of an 
increase in severity of the veteran's pes planus during or as 
a result of his period of service .  Although the veteran was 
treated for plantar fasciitis during service, it resolved and 
there was no further treatment of that foot disorder.  The 
veteran was also treated for possible stress fracture but the 
medical records do not attribute it to the veteran's pes 
planus and it also resolved.  The service medical records 
demonstrate no other treatment for foot problems and show 
that the veteran's feet were found to be normal on 
examination for separation.  There is no indication in the 
post-service medical evidence that the veteran's pes planus 
increased in severity during or as a result of service.  In 
fact, the opinion expressed by the January 1999 VA examiner 
supports a finding that the disability did not increase in 
severity during or as a result of service.  Therefore, the 
Board must conclude that the claim is not well grounded.  


Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals






















VA Form 4597 Attached


